865 F.2d 258
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert J. KONDRAT, Plaintiff-Appellant,v.Thomas J. MOYER, Supreme Court of Ohio;  Joseph E. O'Neill,Joseph Donofrio & Edward Cox, 11th Appellate D.C.;  J.Warren Bettis, Disciplinary Counsel Supreme Court of Ohio;Paul Mitrovich, James W. Jackson, Robert B. Ford, Richard B.McQuade, Jr., Robert L. Gilson, Painesville Court of CommonPleas;  C.C. Kennedy, N.R. Jones, A.E. Norris & MartinWellford, Sixth Circuit Court of Appeals;  Hon. Ann Aldrich;Hon. J.M. Manos;  Hon. A. Krenzler;  Hon. Alice Batchelder;Patrick McLaughlin;  Barry M. Byron;  Byron & Ryan Co.,Abraham Cantor;  Weston, Hurd, Fallon, Paisley & Howley;Gallagher, Sharp, Fulton & Norman;  Quandt, Giffels, Buck &Rodgers;  John Does 1 Through 30 Addresses Unknown,Defendants-Appellees.
No. 87-4122.
United States Court of Appeals, Sixth Circuit.
Dec. 14, 1988.

Before WILLIAM J. BAUER, Chief Judge, WALTER J. CUMMINGS and WILBUR F. PELL, Jr., Circuit Judges.*

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the motions to dismiss because of a late notice of appeal, the responses, the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
The plaintiff filed a civil action in the district court against numerous attorneys, law firms, and judges alleging that they are an enterprise which conspired in a pattern of racketeering activity.  The district court dismissed the action as frivolous.


3
The motions to dismiss are without merit.  Plaintiff's November 7, 1987, notice of appeal was filed 39 days after entry of the October 29, 1987, judgment.  Because several of the defendants are officers of the United States, a 60 day appeals period applies to this action.  See Fed.R.App.P. 4(a);  Sinclair v. Schriber, 834 F.2d 103, 105 n. 3 (6th Cir.1987);  Montelongo v. Meese, 777 F.2d 1097 n. 8 (5th Cir.1985) (per curiam);  Williams v. Collins, 728 F.2d 721, 723-24 (8th Cir.1984).  The notice of appeal was filed within the 60 day appeals period.


4
Upon review of the district court's decision, we conclude that the plaintiff's complaint was so devoid of merit that it failed to vest the district court with jurisdiction.   See Duke Power Co. v. Carolina Envtl.  Study Group, Inc., 438 U.S. 59, 70-71 (1978);  Hagans v. Lavine, 415 U.S. 528, 536-37 (1974).


5
It is ORDERED that the motions to dismiss be denied and the judgment of the district court be affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable William J. Bauer, Chief Judge, Honorable Walter J. Cummings and Honorable Wilbur F. Pell, Jr., Circuit Judges for the United States Court of Appeals for the Seventh Circuit.  This panel of judges is sitting pursuant to the designation of the Chief Justice.  28 U.S.C. Sec. 291(a)